*320The Supreme Court affirmed the decree of the Quarter Sessions on February 18th, 1884, in the following opinion,
Per Curiam :
There is an irregularity in this record, yet nothing incurably bad. There was an omission to affix the seal to the order to view, yet it was signed and otherwise duly attested by the Clerk of the Quarter Sessions. No motion was at any'time made to-quash the order by reason of the absence of the seal. Had it been made the Court might have ordered it to be affixed as of the date of its issue. The order to review had the seal of the Court duly affixed. After that was acted upon by the reviewers and returned to the Court it was too late to except to the original view on the ground that no seal was affixed to the order first issued.
Decree affirmed*